                      Case 3:20-cr-00042-PDW Document 453 Filed 09/24/20 Page 1 of 1

/RFDO$2 5HY 2UGHU6FKHGXOLQJD+HDULQJ



                                       81,7('67$7(6',675,&7&2857
                                                                 IRUWKH
                                                         'LVWULFWRI1RUWK'DNRWD

                   8QLWHG6WDWHVRI$PHULFD
                              Y                                           &DVH1R 3:20-cr-42
                             Cheryl Lilley



                                                         ORDER SCHEDULING
                                                         DETENTION HEARING

          $KHDULQJLQWKLVFDVHLVVFKHGXOHGDVIROORZV

Type: 'HWHQWLRQ+HDULQJ                                              Date and Time: September 24, 2020
                                                                                          1:30 PM
Place: 86)HGHUDO&RXUWKRXVH                                       Courtroom No.:
           Bismarck, ND                                                        Bismarck Ct. 2 to Fargo Ct. 2

        IT IS ORDERED:3HQGLQJWKHKHDULQJWKHGHIHQGDQWLVWREHGHWDLQHGLQWKHFXVWRG\RIWKH8QLWHG6WDWHV
PDUVKDORUDQ\RWKHUDXWKRUL]HGRIILFHU7KHFXVWRGLDQPXVWEULQJWKHGHIHQGDQWWRWKHKHDULQJDWWKHWLPHGDWHDQG
SODFHVHWIRUWKDERYH




                 09/21/2020                                                         /s/ Clare R. Hochhalter
'DWH
                                                                                              Judge’s signature


                                                                                 Clare R. Hochhalter, Magistrate Judge
                                                                                            Printed name and title
